J-S27046-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: L.C., A MINOR             IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: G.R., MOTHER                       No. 2689 EDA 2014

              Appeal from the Order entered August 19, 2014,
        in the Court of Common Pleas of Philadelphia County, Family
                 Court, at No(s): CP-51-DP-0001679-2013


IN THE INTEREST OF: A.C., A MINOR             IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: G.R., MOTHER                       No. 2693 EDA 2014

              Appeal from the Order entered August 19, 2014,
       in the Court of Common Pleas of Philadelphia County, Juvenile
                Division, at No(s): CP-51-DP-0001680-2013,
                          FID: 51-FN-003321-2013

BEFORE: FORD ELLIOTT, P.J.E., STABILE, and FITZGERALD*, JJ.

MEMORANDUM BY FITZGERALD, J.:                      FILED AUGUST 13, 2015

      G.R. (“Mother”) appeals from the orders entered in the Court of

Common Pleas of Philadelphia County, adjudicating dependent her minor

daughters, L.C., born in June of 2011, and A.C., born in April of 2013.1

Mother challenges the court’s findings that both children are dependent and

that A.C.’s injuries were the result of physical abuse. We affirm.


* Former Justice specially assigned to the Superior Court.
1
  The children’s father, A.C. (“Father”), took an appeal from the order
adjudicating the child A.C. dependent. We affirmed at Interest of A.C.,
2723 EDA 2014 (unpublished memorandum) (Pa. Super. filed Aug. 10,
2015).
J-S27046-15


        The trial court set forth the factual and procedural history as follows.2

           On August 3, 2013, [the Philadelphia Department of
           Human Services (“DHS”)] received a Child Protective
           Services . . . report, which alleged that Mother took A.C., a
           4 month old, to St. Christopher’s Hospital for Children
           (“Hospital”) because A.C. was bleeding from her mouth.
           [At this time, L.C. was two years old.] While at Hospital,
           A.C. received an evaluation, which revealed [she]
           sustained rib fractures on her left and right side, which
           were in the healing stage, hemorrhage of her left eye, a
           laceration across the entire floor of her mouth, and an
           abrasion on her cheek.            [N.T., 8/19/14, at 11.]
           Subsequently, doctors admitted A.C. to Hospital.

           [The following day, o]n August 4, 2013, DHS spoke to
           parents at Hospital and parents were unable to provide an
           explanation for A.C.’s injuries. On August 5, 2013, Mother
           told DHS that Father frequently squeezed A.C. in an
           attempt to relieve her body of gas. Mother also explained
           to DHS that the rib fracture might have happened when
           A.C. fell off the bed about a month ago or from L.C.[’s]
           sitting on A.C.’s back while playing. Mother stated, to DHS
           and Dr. [Maria] McColgan (“Doctor”), [the Medical Director
           of the Child Protection Program at Hospital,3] that Father
           scratched A.C.’s mouth with his fingernail while attempting
           to insert a pacifier in her mouth.         Initially, Mother
           explained that Father called Mother while she was away
           from the home and told her that A.C. needed to go to the
           hospital because Father was unable to stop her mouth
           from bleeding. However, Doctor testified that when [she]
           spoke to Mother, Mother told [her] she was at home when
           the Father reached behind him to put A.C.’s pacifier in her
           mouth and that is how the laceration happened. Father
           corroborated Mother’s explanation regarding how the
           incidents occurred. Doctor testified [she] explained to
           Mother that the type of injury A.C. sustained, posterior rib
           fractures, were likely from someone squeezing [her] and

2
  The trial court’s opinion referred to A.C. as “Child #1” and L.C. as “Child
#2.” See Trial Ct. Op., 11/4/14, at 1-7. For ease of discussion, we refer to
the children by their initials.
3
    N.T. at 9.


                                       -2-
J-S27046-15


         not a result of a direct blow or from a fall. After Doctor
         gave this explanation, Mother immediately responded, “I
         knew it was him.” [Id. at 15.] Mother then stated . . .
         Father would sometimes try to help A.C.’s stool when she
         was having trouble by squeezing on her abdomen. [Id. at
         15, 32-33, 45.] Doctor diagnosed the inflicted injury as
         [the] result of physical abuse because the injuries A.C.
         sustained would not have been from just pressing on the
         abdomen, someone would have to be squeezing the
         ribcage in order to create the fractures A.C. sustained.
         Doctor also testified that some of the injuries occurred at
         separate times. On August 7, 2013, DHS learned that
         Hospital determined that A.C.’s injuries were non-
         accidental.

         On August 8, 2013, DHS obtained an Order of Protective
         Custody (“OPC”) and the Hospital discharged A.C. and L.C.
         into the care of their aunt and uncle. On this day, a Safety
         Plan was implemented in the home of the children’s aunt
         and uncle. The Safety Plan stated that the children’s
         parents were not to have visitation with the children for 21
         days and that the aunt and uncle would ensure that the
         children’s basic needs, including medical appointments,
         were met. On August 9, 2013, a shelter care hearing was
         held, the OPC was lifted, and the temporary commitment
         to DHS was ordered to stand.

Trial Ct. Op. at 2-3.

      On August 13, 2013, DHS filed separate petitions for A.C. and L.C., for

an adjudication of dependency and finding of aggravated circumstances.

One year later, on August 19, 2014, the court held a hearing, at which the

following witnesses testified: Dr. McColgan, whom Father stipulated was an

expert in child abuse, DHS caseworker Lissa Varghese, Father, and Mother.4

      On August 13, 2013, DHS filed separate petitions, for Child and L.C.,


4
  Mother and Father were represented by different counsel in these
proceedings.


                                    -3-
J-S27046-15


for an adjudication of dependency. One year later, on August 19, 2014, the

court held a hearing, at which the following witnesses testified: Dr.

McColgan, whom Father stipulated was an expert in child abuse, the DHS

caseworker, Father, and Mother.

      At the hearing, the court found both Child and L.C. dependent, 5 and

found Father perpetrated child abuse against Child.           N.T. at 66.    The trial

court found “both parents were the children’s primary caregivers” but “found

child abuse as to Father only.”         DHS caseworker Varghese informed the

court the parents have, on alternating Saturdays, supervised visits and

unsupervised visits. N.T. at 67. She confirmed to the court there were “no

issues” with the unsupervised visits.        Id. at 68.   She further advised the

court that a family service plan was already “scheduled,” both parents

completed several training programs,6 and DHS was awaiting “the results of

the parenting capacity evaluation that both parents have completed.” Id. at

70-71.       The parents were also referred to a housing program which

“assist[s]    parents   in   locating   housing,”   because   “the   house    is   not


5
  The Juvenile Act defines a “dependent child” as, inter alia, a child who “is
without proper parental care or control, subsistence, education as required
by law, or other care or control necessary for his physical, mental, or
emotional health, or morals.” 42 Pa.C.S. § 6302(1). Father does not
challenge the adjudication of dependency.
6
  Specifically, Father “completed anger management, parenting and healthy
relationships.” N.T. at 74. Mother “completed parenting, employment
services, empowerment group[,] anger management,” and “healthy
relationships.” Id. at 73.



                                         -4-
J-S27046-15


appropriate.”7    Id. at 73.   Mother requested additional visitation with the

children. The trial court denied the request but stated it may reconsider:

         [Court: W]hy don’t we just keep it this way until we hear
         what the parenting capacity recommends, and then we can
         further discuss any other modifications and refer parents
         for any other services if need be.

            [Counsel for DHS:] And visits can always be—if the
         order says visits can be modified by agreement of the
         parties—

              [Court:] Okay.

              [Counsel for DHS:] I have no problem with that.

            [Court:] Visits may be modified by the agreement of
         the parties. . . .

N.T. at 76.

      On September 15, 2014, Mother timely filed notices of appeal from

L.C.’s and A.C.’s dependency orders, as well as Pa.R.A.P. 1925(a)(2)(i)

concise statements of errors complained of on appeal.8          This Court sua

sponte consolidated the appeals.

7
  DHS caseworker Lissa Varghese testified the home was “not safe” because
six adults and one child were living in the home in June of 2014, there was
“high traffic” and the “children sustain [unexplained] injuries in the home.”
Id. at 35-36.
8
  Subsequently, the trial court found Mother’s counsel “did not abide by”
Rule 1925 and ordered her to file a supplemental statement. Trial Ct. Op. at
1. Counsel complied, but the court found it still “did not concisely identify
each ruling or error that Mother intended to challenge” or “state the errors
complained of without unnecessary detail.” Id. Nevertheless, the court
surmised Mother’s claim “to be that the trial court erred in adjudicating the
children dependent as to paragraph (1) of the definition of a ‘Dependent
Child’ under 42 Pa.C.S.A. § 6302.” Id.



                                      -5-
J-S27046-15


      On appeal, Mother presents four issues for our review.         In her first

claim, she argues the trial court abused its discretion or erred as a matter of

law in finding Father physically abused A.C. pursuant to 23 Pa.C.S. §

6303(b)(1)(i).   Specifically, Mother asserts “the record does not support a

finding [that A.C.] suffered severe pain from a non-accidental injury by clear

and convincing evidence.” Mother’s Brief at 11. In support, Mother cites Dr.

McColgan’s alleged testimony, from a April 2012 “Pennsylvania Task Force

on Child Protection Hearing,” that “[p]ain is subjective” and that it is difficult

to “determine with any certainty the level of pain a 7 week old, a 13 month

old or often times even an older child is experiencing.” 9 Id. at 13. Mother

thus asserts “it is . . . clear that [Dr. McColgan] is hesitant to testify under

oath as to the [presence] of severe pain,” and “[a] careful reading of her

entire testimony in this case reveals a lack of evidence for the Court’s finding

of abuse.” Id. Mother further avers that although “[i]t is clear that [A.C.’s]

injuries were caused by Father’s acts[, i]t must be said that he acted out of

ignorance.” Id. at 14. Mother maintains there is no history of him “ever

intend[ing] to harm” the children and he made “an unknowing mistake”

while “trying to help his child.” Id. Mother concludes, “Clearly there was no

searching inquiry by the Court” as to whether the children were dependent

“and the burden was not close to being met.” Id. at 15. She avers, “The

9
  Mother attaches as an exhibit to her brief a six-page report entitled
“Commonwealth of Pennsylvkania Task Force on Child Protection: The
Definition of Child Abuse,” authored by Dr. McColgan and dated April 18,
2012. See Mother’s Brief, Ex. E.


                                      -6-
J-S27046-15


clear necessity standard for removing the child from her mother is not met

as there was no finding or effort made to fashion a lesser remedy,” “[f]or

example removing the father from the home as the mother is clearly an

innocent party to whom no bad behavior can be assigned.” Id. We find no

relief is due.

      Our Supreme Court has stated:

          “[T]he standard of review in dependency cases requires an
          appellate court to accept the findings of fact and credibility
          determinations of the trial court if they are supported by
          the record, but does not require the appellate court to
          accept the lower court’s inferences or conclusions of law.”
          We review for abuse of discretion.

Interest of L.Z., 111 A.3d 1164, 1174 (Pa. 2015) (citation omitted).

             To adjudicate a child dependent, a trial court must
          determine, by clear and convincing evidence, that the
          child:

             is without proper parental care or control,
             subsistence, education as required by law, or other
             care or control necessary for his physical, mental, or
             emotional health, or morals. A determination that
             there is a lack of proper parental care or control may
             be based upon evidence of conduct by the parent,
             guardian or other custodian that places the health,
             safety or welfare of the child at risk.

          42 Pa.C.S.A. § 6302. “Clear and convincing” evidence has
          been defined as testimony that is “so clear, direct,
          weighty, and convincing as to enable the trier of facts to
          come to a clear conviction, without hesitancy, of the truth
          of the precise facts in issue.”

In re A.B., 63 A.3d 345, 349 (Pa. Super. 2013) (some citations omitted).




                                      -7-
J-S27046-15


        Section 6303(b)(1) of the Child Protective Services Law10 defines “child

abuse” in pertinent part as follows:

             (i) Any recent act or failure to act by a perpetrator
          which causes nonaccidental serious physical injury to a
          child under 18 years of age.

                                   *    *    *

             (iii) Any recent act, failure to act or series of such acts
          or failures to act by a perpetrator which creates an
          imminent risk of serious physical injury to or sexual abuse
          or sexual exploitation of a child under 18 years of age.

23 Pa.C.S. § 6303(b)(1)(i), (iii). “Nonaccidental” is defined as “[a]n injury

that is the result of an intentional act that is committed with disregard of a

substantial and unjustifiable risk.”    23 Pa.C.S. § 6303(a).       In addition,

“serious physical injury” is defined as “an injury that (1) causes a child

severe pain; or (2) significantly impairs a child’s physical functioning, either

temporarily or permanently.” Id.

        On March 25, 2014, subsequent to the trial court’s underlying

dependency order, our Supreme Court decided Interest of L.Z., in which it

held:

          While a petitioning party must demonstrate the existence
          of child abuse by the clear and convincing evidence
          standard applicable to most dependency determinations,
          42 Pa.C.S. § 6341(c) . . . the identity of the abuser
          need only be established through prima facie
          evidence in certain situations[ pursuant to 23 Pa.C.S. §
          6381(d).]

10
  This version of Section 6303 was effective at the time of the underlying
adjudication order. See 23 Pa.C.S. § 6303 (valid through December 31,
2014).


                                       -8-
J-S27046-15



Interest of L.Z., 111 A.3d at 1174 (emphases added).

     We note the following discussion by the Court:

        [C]hild abuse cases often involve a child presenting to a
        hospital with significant injuries that are entirely consistent
        with common types of child abuse and entirely inconsistent
        with the implausible explanations concocted by the parents
        and responsible persons to avoid allegations of child
        abuse. . . . As the children may be too young or fearful to
        describe the abuse, CYS agencies are left to prove their
        case with only the physical evidence of injuries that would
        not ordinarily be sustained but for the action of the parents
        or responsible persons and the implausible statements of
        the parents and responsible persons. . . .

Id. at 1171.

     The Court further held the presumption was rebuttable by the parent:

           The parent or responsible person may present evidence
        demonstrating that they did not inflict the abuse,
        potentially by testifying that they gave responsibility for
        the child to another person about whom they had no
        reason to fear or perhaps that the injuries were accidental
        rather than abusive. The evaluation of the validity of the
        presumption would then rest with the trial court evaluating
        the credibility of the prima facie evidence presented by the
        CYS agency and the rebuttal of the parent or responsible
        person.

Id. at 1185.

     In the case sub judice, the trial court opined:

        [Dr. McColgan’s] testimony established that the injuries
        A.C. sustained would not occur by someone just pressing
        on her abdomen, someone would have to be squeezing the
        ribcage in order to create the fractures. [N.T. at 15.] The
        explanations the parents gave, that the fractures were
        caused either by A.C. falling from a bed or by L.C. sitting
        on A.C.’s back, are not consistent with the injuries A.C.
        sustained. [Dr. McColgan] testified that A.C. would have


                                     -9-
J-S27046-15


         cried when the event occurred that fractured her ribs.
         However, Father testified that A.C. did not cry when L.C.
         was sitting on her back. [Id. at 47.] Parents were never
         able to explain A.C.’s injuries in a way consistent with the
         type of injuries A.C. sustained.            Furthermore, [Dr.
         McColgan] testified that the type of rib fractures A.C. had
         are a type of rib fractures that do not occur from an
         accidental injury. [Id. at 26.] A.C. had multiple rib
         injuries[:] lateral rib fractures and fractures on the left
         side still in the process of healing. [Id. at 13-14.] The rib
         fractures A.C. had was a serious injury causing significant
         on-going pain[.       Id. at 14, 17-18, 27.]       Father also
         testified that in order to relieve A.C. of gas pains, he would
         push on her abdomen. [Id. at 45.] Mother had said that
         A.C. sometimes cried when the Father squeezed on her
         abdomen. Father testified that no doctor ever instructed
         him to push on A.C.’s abdomen to relieve gas pains. [Id.
         at 45. Dr. McColgan] testified that the hemorrhaging in
         the [left] eye was also from trauma and that an infant,
         such as A.C., would not be able to self-inflict this type of
         injury to her own eye. [Id. at 16, 18. Dr. McColgan] also
         testified that the laceration to A.C.’s mouth would not
         occur from an ordinary fingernail scratch, the laceration
         was across the entire floor of the mouth and deep under
         her tongue. Significant amount of force would be required
         to cause such an injury. [Id. at 24.] There [were] six
         other adults and three other children who live with
         parents[,] A.C. and L.C. Father testified that no other
         adult[ ] who lives in the house witnessed the injury to the
         mouth. [Id. at 48.] The injuries A.C. sustained while
         under the care of her parents could not be explained by
         her parents, the injuries were serious, and caused A.C.
         severe pain.       [Dr. McColgan] spoke with Mother, and
         Mother said that Father was the perpetrator of A.C.’s rib
         fractures by exclaiming “I knew it was him[.” Id. at 15.]

Trial Ct. Op. at 4-5 (some citations to record omitted).

      The testimonial evidence supports the court’s findings. Dr. McColgan

testified about A.C.’s rib fractures as follows. A.C. “had bilateral fractures of

the 11th ribs” which were approximately one to three weeks old at the time



                                     - 10 -
J-S27046-15


she was examined at St. Christopher’s Hospital.          N.T. at 11, 14.     Dr.

McColgan testified a rib fracture is “a serious injury. It would have caused

pain to the child.” Id. at 14. She elaborated:

            [Dr. McColgan:] This would be significant pain. [I]t’s
         subjective to be able to determine how much pain
         someone else experienced. A rib fracture is a fracture of
         the bone, which is typically severe pain.

            [DHS’s counsel:] Would [A.C.] cry?      Would it be likely
         that she would cry?

            A. It would be likely that she would cry.

N.T. at 17-18. Based on Dr. McColgan’s testimony, we discern no abuse of

discretion by the court in finding A.C.’s bilateral rib fractures were a “serious

physical injury” pursuant to section 6303.11 See 23 Pa.C.S. § 6303(a).

      With respect to whether A.C.’s rib fractures were a “nonaccidental”

injury, Dr. McColgan testified as follows:

            [DHS’ counsel:] And in your professional opinion, would
         a four month-old incur these injuries on her own?

            [A:] No, these are not self-inflicted injuries. At four
         months of age, typically, you’re just learning how to roll
         over, maybe lifting your head, but you would not have
         enough movement to cause these injuries yourself.

            [Q: I]n your professional opinion, is it likely that a four
         month-old would sustain these injuries without some sort
         of non-accidental trauma?


11
   We reject Mother’s reliance on Dr. McColgan’s alleged testimony before
the Pennsylvania Task Force on Child Protection, as it is not a part of the
certified record before us. See Hrinkevich v. Hrinkevich, 676 A.2d 237,
240 (Pa. Super. 1996) (“For purposes of appellate review, what is not of
record does not exist.”).


                                     - 11 -
J-S27046-15


             [A:] You could have accidental injury, but the accidental
         injuries that were reported would not have accounted for
         all of these injuries, nor were they likely to have caused
         these injuries.

            [Q:] Can you say, to a reasonable degree of medical
         certainty, that [A.C.’s] injuries were caused by child
         abuse?

            [A:] Yes, my diagnosis was physical abuse.

N.T. at 18-19; see also id. at 24-25. Based on Dr. McColgan’s testimony,

we likewise discern no abuse of discretion by the court in finding A.C.’s rib

fractures were a “nonaccidental” injury pursuant to section 6303.        See 23

Pa.C.S. § 6303(a).

      In addition, Dr. McColgan testified concerning A.C.’s mouth injury as

follows. A.C. had a laceration “across the floor of the mouth, just behind the

gum line,” as well as “hematoma, which is a collection of blood underneath

her tongue.” N.T. at 11. This mouth injury was “relatively recent,” and A.C.

would “have been in pain when she received that injury.”           Id. at 12.

Mother’s explanation for the injury, that Father caused it by putting a

pacifier in her mouth, “should not” have caused it. Id. at 13.

      Dr. McColgan further testified about A.C.’s hemorrhage in her left eye

as follows. It was “a subconjunctival hemorrhage . . . which is a collection of

blood in the white portion of the eye.” Id. at 11. The eye hemorrhage was

caused by “trauma”:

         The white part of the eye—you can sometimes see
         hemorrhages there, usually from trauma. You can also get
         them from very severe coughing or very severe vomiting,


                                    - 12 -
J-S27046-15


         but that’s pretty unlikely in . . . an infant, and there was
         no report of severe vomiting or coughing for [A.C.].

Id. at 16. Further, there was no biological or medical reason for A.C.’s eye

hemorrhage. Id. at 16-17.

      Significantly, Dr. McColgan testified A.C. sustained the foregoing

injuries in “at least two separate episodes.” Id. at 19. She stated:

         Some of the injuries had to have occurred at separate
         times. The rib fracture was, again, a week to [three]
         weeks old. The scratches on the face and the laceration
         on the tongue and the eye injury were likely relatively
         more recent . . . .

            So, we know there was at least two separate episodes,
         but I can’t tell you that the face injury, the mouth injury or
         the eye injury did or didn’t happen at the same time.

            [Child Advocate:] But they happened separate from the
         ribs?

            [A:] Yes.

Id. at 19-20.

      Based on the foregoing testimony of Dr. McColgan, as well as Father’s

and Mother’s explanations for A.C.’s injuries, we discern no abuse of

discretion by the court in finding A.C. was the victim of “child abuse”

perpetrated by Father.       See Interest of L.Z., 111 A.3d at 1174.

Specifically, we conclude the testimonial evidence demonstrated that A.C.’s

bilateral rib injuries satisfied the definition of “child abuse” under section

6303(b)(1)(i).   See 23 Pa.C.S. § 6303(b)(1)(i).       With respect to A.C.’s

injuries to her mouth and left eye, we conclude that the testimonial evidence



                                     - 13 -
J-S27046-15


demonstrates that she suffered “child abuse” under section 6303(b)(1)(iii),

as they created “an imminent risk of serious physical injury.”         As such,

Mother’s first issue fails.

      We address Mother’s remaining issues together. Her second claim is

that “the trial court abused its discretion and/or erred as a matter of law in

concluding [DHS] established by clear and convincing evidence that a

dependency existed pursuant to 42 Pa.C.S.A. § 6302[.]” Mother’s Brief at

14. She avers, “Clearly there was no searching inquiry by the Court. . . and

the burden was not close to being met.” Id. at 15. Mother further reasons

“there was no finding or effort . . . to fashion a lesser remedy . . . by which

the child [sic12] could remain with her mother[, f]or example removing the

father from the home as the mother is clearly an innocent party.” Id. at 15.

      The discussion of Mother’s third claim, in sum, is as follows:

         The trial court erred in finding “clear necessity” that
         the children be removed from their mother’s home.

         [A.C.] had two healing rib fractures which the Parents had
         no way of knowing about. See [N.T. at 23.] Through their
         cooperation, it can be reasonably determined that they
         were caused by the Father squeezing the child. Now that
         the cause is known, there is no evidence to suggest that
         will ever happen again.

Id. at 16.

      Mother’s final claim is that the “court effectively create[d] a per se rule

12
   In the next paragraph of her brief, Mother argues, without reference to
her other child A.C., “There is no good reason in this world for removing
[L.C.] from her home as the evidence is she has received nothing but the
best care for her entire life.” See Mother’s Brief at 16.


                                     - 14 -
J-S27046-15


of abuse and dependency based solely upon the [presence] of healing rib

fractures and the parents[’] uncertainty as to when it occurred, contrary to

the express language of the Juvenile Act and this Court’s established

precedent.” Id. Mother states that in Interest of J.O.V. , 686 A.2d 421

(Pa. Super. 1996), “the child was returned to the parents after the discovery

of [a] broken rib[, and i]t was only after the child was found to have later

suffer[ed] a second such injury without explanation was the child removed

from the home.”      Mother’s Brief at 16.   Mother then states, “Here, the

Parents are now aware of the cause and deserve their second chance.” Id.

We find no relief is due.

        We incorporate our analysis above and find no relief is due.      The

record supports the court’s finding of dependency for both children, as the

evidence demonstrated A.C. was without proper parental care and control

necessary for her physical, mental, or emotional health. See 42 Pa.C.S. §

6302.    With respect to the older child, L.C., this Court has stated that, in

determining whether siblings are also dependent,

          the focus is not on whether the other siblings are actually
          at risk of abuse themselves. Rather, the key question is
          whether the siblings fit the broader definition of lacking
          “proper parental care or control, subsistence, education as
          required by law, or other care or control necessary for his
          physical, mental or emotional health, or morals.”        42
          Pa.C.S. § 6302. . . .

In re M.W., 842 A.2d 425, 429 (Pa. Super. 2004); see also In re S.B.,

833 A.2d 1116, 1123 (Pa. Super. 2003) (affirming dependency adjudication



                                    - 15 -
J-S27046-15


of child who, while himself “was not deemed to be abused in the home, his

condition and the dysfunction of the home”—where child’s sibling was

sexually abused by adoptive parent—“are such that the court deemed it

necessary that CYS supervise the home”).

      Furthermore, contrary to Mother’s assertion, the court considered her

request for additional visitation with the children. Although the court denied

it, it stated it would await the result of the parenting evaluation and

specifically allowed the parties to modify visitation in the future. We discern

no abuse of discretion by the court in adjudicating both A.C. and L.C.

dependent and removing them from Mother and Father’s home.                See

Interest of J.O.V. 686 A.2d at 423 (holding trial court did not err in

adjudicating child dependent where “[c]lear and convincing evidence was

presented which demonstrated that some person, or persons, was harming

the defenseless months-old infant,” and finding, “The fact that his parents

express bewilderment over the genesis of these injuries does not obviate

their responsibility.”).   Accordingly, we affirm the orders adjudicating A.C.

and L.C. dependent.

      Orders affirmed.




                                      - 16 -
J-S27046-15



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/13/2015




                          - 17 -